Judgment, Supreme Court, New York County (Stephen G. Crane, J.), rendered November 19, 1990, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of imprisonment of from 2 to 6 years, unanimously affirmed.
Upon an independent review of the facts, we find no merit to defendant’s claim that the verdict is against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those concerning the actions taken by the police at the scene, were properly placed before the jury, and *485after considering the relative force of the conflicting testimony and the competing inferences which may be drawn therefrom, we find no reason on the record to disturb its determination.
With respect to the testimony of one of the officers on cross-examination, we perceive no prejudice as a result of his unsolicited remarks. Concur — Milonas, J. P., Wallach, Kupferman and Smith, JJ.